This appeal is from an order of the district court of Cass county overruling a demurrer to the plaintiff's complaint.
As shown by the allegations of the complaint the plaintiff was a deputy sheriff of Cass county. In December, 1930, in the performance of his duty as such deputy sheriff, he attempted to arrest a robber. The robber fled across the Red river into Minnesota. Plaintiff pursued him. He sought the aid of the Minnesota officers and while assisting them in apprehending the robber was shot and seriously injured. He was compelled to incur expense on account of his injuries and was incapacitated for work for a considerable time. Cass county had complied with the requirements of the Workmen's Compensation Act and the county and the plaintiff were entitled to the protection and benefit of that act. But there was no special contract for extra-territorial coverage. Plaintiff duly filed his claim for compensation with the Compensation Bureau. On December 26, 1930, the bureau denied the claim on the ground that the injuries from which he suffered and on account of which he claimed compensation were not incurred within the state of North Dakota. On January 24, 1931, plaintiff duly appealed to the District Court of Cass county and thereafter on February 21 served and filed his complaint as required by the statute. The defendant demurred to the complaint on the ground that the court had no jurisdiction of the subject matter of the action and that the complaint did not state facts sufficient to constitute a cause of action. The district court overruled the demurrer. Thereupon the defendant perfected this appeal.
The first question is as to whether, having received the injuries for which he claims compensation outside of the state of North Dakota and there being no special contract for extra-territorial coverage, plaintiff was entitled to compensation under the provisions of the Workmen's Compensation Act then in effect and particularly § 10 thereof (§ 396a10, 1925 Supplement). The section in question provides:
"The Workmen's Compensation Bureau shall disburse the workmen's compensation fund to such employees of employers as have paid into *Page 574 
the said fund the premiums applicable to the classes to which they belong, who have been injured in the course of their employment, wheresoever such injuries have occurred, or to their dependents in case death has ensued, and such payment or payments to such injured employees, or to their dependents in case death has ensued, shall be in lieu of any and all rights of action whatsoever against the employer of such injured or deceased employee, but no compensation shall be paid on account ofinjuries occurring outside of the state of North Dakota, norbecause of death due to an injury occurring outside of the stateof North Dakota, unless the employer and the bureau shall havepreviously contracted for insurance protection for employeeswhile working outside of the state in the employment in which theinjury occurred. Provided that no such contract shall be issuedto any employer unless his principal plant and main or generaloffice is located in North Dakota and at least two-thirds ofwhose entire payroll is used or expended for work performed inthe state of North Dakota."
The plaintiff insists that the act should be liberally construed in order to effectuate the purposes thereof. This, of course, is the rule. But where the words of a statute are plain and capable of bearing but one meaning, there is no room for construction and the legislative intent as expressed must be given effect. The section here in question expressly provides that no compensation shall be paid on account of injuries occurring outside of the state of North Dakota unless the employer and the bureau shall have previously contracted for such protection. There was no express contract in the instant case providing for extraterritorial coverage. It seems to us that in the absence of such a contract the compensation fund cannot be held liable on account of injuries incurred outside of the state of North Dakota. There is little room for the contention that no express contract is necessary but that the obligation can and must be implied where the employment without the state, in the course of which the injury was sustained, was incidental to a business within the state. This contention is foreclosed by the wording of the statute. The original act, § 10, chapter 162, Session Laws 1919, was identical with § 396a10, supra, except as to that portion of the latter section thereof set forth in italics which was added by amendment in 1923. Thus the original statute provided that the compensation fund should be disbursed to employees whose employers *Page 575 
have paid into the fund the premiums applicable "who have been injured in the course of their employment, wheresoever suchinjuries have occurred." The amendment first unequivocally provides that no compensation shall be paid on account of injuries occurring outside the state. This prohibition is clear and certain. Without some exception there could be no question as to its effect. The statute then makes the exception "unless the employer and the bureau shall have previously contracted for insurance protection for employees while working outside of the state in the employment in which the injury occurred." Since the prohibition of the statute is so broad and positive, covering all injuries and forbidding any compensation, it follows that the exception must be by express contract; none can arise by implication. Finally, there is the concluding proviso limiting the cases in which contracts for protection against injuries occurring outside the state may be made. Without this final proviso could there be any question as to the meaning and effect of the statute? Surely not. But the proviso does nothing in the way of enlarging the words which preceded it. It limits rather than enlarges. It restricts and defines the cases in which protection against injuries occurring outside the state may be afforded by contract. Not only do the words of the statute point with certainty to this construction, but aside from the words the history of its enactment and amendments is persuasive to the same effect. The statute as originally enacted was considered and construed in the case of Altman v. North Dakota Workmen's Comp. Bureau, 50 N.D. 215, 195 N.W. 287, 28 A.L.R. 1337. In that case the bureau denied the claim of Altman. On appeal to the district court the action of the bureau was reversed, the claim was allowed, and the plaintiff had judgment. On appeal to this court we held that the act was not intended to have extra-territorial effect so as to render the fund liable for injuries sustained outside the state in the course of an employment not incidental to a business or occupation within the state. But though our holding went no further than this, its reasoning and implication lead to a much wider conclusion. We said:
". . . Moreover, to contend that it is immaterial where the injury occurs — that is, in effect, where the hazardousemployment is conducted — is not sound from the economic standpoint or consonant with the theory of our compensation law.In general, the field within which *Page 576 compensable injuries arise should be coterminous with the fieldwithin which premiums may be collected in order to create thecompensation fund. That is essentially the theory of thecompensation scheme. If the state cannot supervise, regulate or control the employment in the exercise of its police power, it is difficult to see on what theory injuries in such employment should be compensated out of a fund created by levies upon industry in North Dakota, unless the employment beyond the borders be merely an incident to an employment within the state. It is not intended to hold that a person who is injured beyond the borders of the state in service which is incidental to an employment within the state, may not recover under the compensation law. That question is essentially different and is not before us. . . ."
After the judgment in favor of the plaintiff in the Altman case was entered in the district court, while the appeal therefrom was pending in this court and before our opinion therein was handed down, the legislature convened and § 10 was amended. See chapter 350, Sess. Laws 1923, § 396a10, 1925 Supplement, supra. Thus it is plain that this amendment was enacted to relieve the compensation fund from liability on account of any injuries that might be incurred outside of the state of North Dakota by an employee otherwise insured unless extra-territorial coverage was expressly contracted for in advance. Then the instant case arose. Plaintiff's injury out of which it grew was received in December, 1930. His claim for compensation was disallowed on December 26, 1930, on the ground that the injury was sustained outside of the state and that there had been no special contract for compensation in such event. It is at least arguable that the twenty-second legislative assembly which convened in January, 1931, was of the mind that the construction thus put upon the statute by the bureau was correct, for thereafter it enacted chapter 313, Sess. Laws 1931, further amending § 396a10, supra, to read:
"The Workmen's Compensation Bureau shall disburse the Workmen's Compensation Fund to such employees of employers as have paid into the said Fund the premiums applicable to the classes to which they belong, who have been injured in the course of their employment, wherever such injuries have occurred, or to their dependents in case death has ensued, and such payment or payments to such injured employees, or to their dependents in case death has ensued, shall be in lieu of any *Page 577 
and all rights of action whatsoever against the employer of such injured or deceased employee, but no compensation shall be paid on account of injuries occurring outside of the State of North Dakota, nor because of death due to an injury occurring outside of the state of North Dakota, unless such employee is anappointive peace officer of any County of this State, receivinginjury or meeting with death outside of the State of North Dakotain the course of his employment, or, unless the employer and the Bureau shall have previously contracted for insurance protection for employees while working outside of the State in the employment in which the injury occurred. Providing that no such contract, with the exception as herein stated, shall be issued to any employer unless his principal plant and main or general office is located in North Dakota, and at least two-thirds of whose entire payroll is used or expended for work performed in the State of North Dakota."
Section 2 of chapter 313, further provides:
"The Workmen's Compensation Bureau is hereby authorized and directed to consider, allow and pay all claims for injuries received by any appointive peace officer of any County of this State outside of the State in the course of his employment and in pursuance of his duties subsequent to July 1st, 1930, and also to consider, allow and pay all claims made by the claimant for injuries occurring outside the State and whose claim was rejected by said Bureau subsequent to July 1st, 1930, and it appears that the full premium applicable to the class to which said claimant belonged for injuries occurring inside the State, was paid into the Fund by the claimant's employer."
It is obvious that the 1931 amendment was enacted to except peace officers, such as the plaintiff was, from the provisions of § 396a10 denying compensation on account of injuries incurred outside of the state. And it just as clearly appears that the legislature when enacting the second section of the act considered that such officers who had incurred injuries prior to the passage of the act could not be compensated out of the fund and made provision for their compensation though their claims had already been denied by the Bureau.
But the plaintiff insists that, in any event, the judgment of the district court must be affirmed because his claim is clearly within the purview of the second section of the 1931 amendment. Though it be *Page 578 
conceded that the claim is within the contemplation of this amendment, nevertheless we are of the opinion that it cannot avail him on the instant appeal. Plaintiff's injury was received in December, 1930. His claim was disallowed by the compensation bureau on December 26, 1930. Notice of appeal from this action of the Bureau was given on January 24, 1931, and the complaint on appeal was served and filed on February 21, 1931. Chapter 313, Sess. Laws 1931, was approved with an emergency clause on March 11, 1931. So the claim when filed was subject to the provisions of § 396a10. At the time it was denied and later when the appeal was taken and perfected, chapter 313 was not in effect. So the compensation bureau had no opportunity to pass upon the claim under the provisions of chapter 313, Sess. Laws 1931, and the ruling was right under the law as it stood when the claim was presented and the ruling was made. The Bureau had exclusive original jurisdiction to pass upon the claim and its decision thereupon was final, subject only to the right of appeal to the district court. See § 396a17, 1925 Supplement; Gotchy v. North Dakota Workmen's Comp. Bureau, 49 N.D. 915, 194 N.W. 663; Crandall v. North Dakota Workmen's Comp. Bureau, 53 N.D. 636,207 N.W. 551. It is clear to us that under the circumstances disclosed the district court on the appeal from the Bureau was limited in its consideration of the appeal to the law as it existed at the time of the bureau's action upon the claim. So the plaintiff could not in the district court, nor can he now on appeal to this court, invoke and rely upon the provisions of chapter 313, Sess. Laws 1931. It follows that the demurrer was good and should have been sustained. The appeal being thus disposed of it is unnecessary to consider the other questions raised.
The order of the district court is therefore reversed and the case is remanded with directions to enter judgment on the demurrer in favor of the defendant but without prejudice to the rights if any the plaintiff has under the provisions of chapter 313, Sess. Laws 1931.
BURR and BURKE, JJ., concur.